IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,011-02


                      EX PARTE ROY DURWOOD BRISTOW, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2011F00150-A IN THE 5TH DISTRICT COURT
                               FROM CASS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of arson and

sentenced to eight years’ imprisonment. He did not appeal his conviction.

        Applicant contends that pursuant to the plea agreement, he would receive pre-sentence credit

for time served since September 2, 2011. According to the judgment, he was credited with one day

of pre-sentence time. He now contends that the plea agreement was breached.

        On June 14, 2014, we remanded this application and directed the trial court to determine
                                                                                                    2

whether Applicant pleaded guilty pursuant to an agreement that he would receive pre-sentence credit

for time served since September 2, 2011. We also directed the trial court to determine whether

Applicant had received this credit and whether the plea agreement was breached.

         On remand, the trial court found that it entered a judgment nunc pro tunc on March 27, 2015,

crediting Applicant with the pre-sentence time he requested. This judgment, however, was not

forwarded with the supplemental record. Accordingly, the trial court shall order the District Clerk

to forward this judgment to this Court within 15 days of the date of this order. The trial court shall

also order the District Clerk, if she has not already done so, to forward this judgment to the Texas

Department of Criminal Justice—Correctional Institutions Division within 15 days of the date of this

order.

         This application will be held in abeyance. Any extensions of time shall be obtained from this

Court.

Filed: November 4, 2015
Do not publish